KOHLSAAT, District Judge.
This is a motion by defendant to quash the sheriff’s return on the summons herein. The cause was originally in the state court, and has been removed to this court by defendant under the statute. The return shows service on defendant by reading ihe summons to, and leaving a true copy thereof with, one Wilkinson, auditor of defendant company. The return does not state that the president of the company cannot be found in said county, and therefore the return is insufficient. Chicago Planing Mill Co. v. Merchants’ Nat. Bank, 86 Ill. 587. It is not too late to make the objection after removal to this court. Railway v. Brow, 164 U. S. 271, 17 Sup. Ct. 126. The motion to quash is allowed.